DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file. Claims 1 – 20 are entitled to a priority date of February 27, 2018.


Title

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggests amending to include a controllable heat transfer medium circuit.


Claim Objections

Claim 10 is objected to because of the following informalities:    

Claim 10 recites wherein the thermodynamic cycle device comprises a third valve for blocking the cooling circuit is provided in the cooling circuit. This is not grammatically correct. 

Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 12, 14, and 16 – 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.



Claims 4 and 17 use the phrase “can be”. It is unclear whether what follows the phrase “can be” is required to merely optional. 

Claim 7 recites the device comprises a third pump between the branch and an inlet of the fourth heat exchanger. Claim 7 is dependent on Claim 6, which is dependent on Claim 2. Claim 2 (embodiment of Figure 2) already requires a pump in each respective circuit. Claim 6 (embodiment of Figure 5) lays out a branch for connection between the two circuits. Claim 7 recites a screen (embodiment of Figure 4) or a third pump. However, no embodiment shown in the Figures includes a third pump. Furthermore, it appears that even in a combination of embodiments, the third pump and the second pump of Claim 2 would be the same pump, or in the same position. Given the above, it is unclear whether the third pump is the same component as the second pump or a new, unshown component. Art will be applied under the interpretation that the recited third pump and the second pump are the same. 

Claim 14 recites in particular by…It is unclear whether what follows this phrase is required or merely optional. 

the first, second, third and fourth heat exchangers are arranged in a heat transfer medium circuit with a first pump. Claim 16 is deponent on Claim 6, which is deponent on Claim 2. Claim 2 requires a first pump and a second pump, wherein the first and the third heat exchanger are arranged in a first heat transfer medium circuit with the first pump, the second and the fourth heat exchanger are arranged in a second heat transfer medium circuit with the second pump. Thus, Claim 16 appears to be incompatible with the embodiment of Claim 2. If dependency of Claim 16 were changed to Claim 1, then Claim 16 would be identical to Claim 3, and Claims 17 and 18 would be identical to Claims 4 and 5, respectively. It is unclear if applicant intended for Claim 16 to be a method claim dependent on Claim 13. For the sake of compact prosecution, Claim 16 will temporarily be treated as if it depended on Claim 1 since it is unclear how to otherwise proceed with its examination. 

Claims 2, 3, 5 – 12, and 17 – 20 are rejected by virtue of their dependence on one of the rejected claims above. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 13, and 15 – 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Juchymenko (US 2020/0308992).

With regards to Claims 1 and 13:

Juchymenko discloses a device (Figures 11 or 12) and method thereof for utilizing the waste heat of a thermo-process device comprising an internal combustion engine (reciprocating engine 1), the device comprising:

a first heat exchanger (TEG 2) for transferring heat from a heat flow (from exhaust pipe 10) of a thermo-process device comprising an internal combustion engine (engine 1) to a heat transfer medium (engine jacket water, see Paragraphs 312, 346, 347, 389, 391 note that TEG functions as a heat exchanger in that it transfers part of heat exhaust to engine jacket water);

a second heat exchanger (TFH 3) for transferring heat from the heat flow to the heat transfer medium (Paragraph 346), the second heat exchanger being arranged downstream of the first heat exchanger with respect to the heat flow (as seen in Figures 11 and 12 via exhaust pipe 10 direction arrow);

a thermodynamic cycle device comprising an organic Rankine cycle device (ORC 4) having a third heat exchanger (high-temp heat exchanger 5) for transferring heat from the heat transfer medium to a working medium (“working fluid”, Paragraph 25) of the thermodynamic cycle device and having a fourth heat exchanger (mid-temp heat exchanger 15) for transferring heat from the heat transfer medium to the working medium, the fourth heat exchanger being arranged upstream of the third heat exchanger with respect to the flow of the working medium (mid-temp and high-temp indicate a flow direction in which heat exchanger 15 is upstream of heat exchanger 5); and

wherein heat transfer medium cooled in the third heat exchanger can be supplied at least partially to the first heat exchanger for heating and wherein heat transfer medium cooled in the fourth heat exchanger can be supplied at least partially to the second heat exchanger for heating (as shown via flow arrows in Figures 11 and 12); and wherein the device is configured to control the mass flow of the heat transfer medium flowing through the second or fourth heat exchanger (via valves 7, Paragraph 39: “Control module 12 may be configured to monitor the temperature of the jacket water returning to the reciprocating engine 1 and then modulate or adjust control valves 7 to vary the flow through the respective piping arrangements (e.g., to the heat recovery equipment or the radiator 8) so that appropriate temperature ranges are maintained”, Paragraph 347: “the control valves 7 do not necessarily have to restrict flow entirely, but can proportion flow to the various components through the various piping combinations shown”).

With regards to Claims 3, 15, and 16:

Juchymenko discloses the first, second, third and fourth heat exchangers are arranged in a heat transfer medium circuit with a first pump (pump 9), and wherein the mass flow of the heat transfer medium flowing through the fourth heat exchanger is controllable using a bypass line for at least partially bridging the fourth heat exchanger and a valve (valve 7) for adjusting the bridging portion of the mass flow (see Figures 11 and 12, valve 7 and unlabeled bypass line bypassing mid-temp heat exchanger 15).

With regards to Claims 4 and 17:

Juchymenko discloses the first heat exchanger comprises an inlet and the second heat exchanger comprises an outlet and wherein a connection between the outlet of the second heat exchanger and the inlet of the first heat exchanger is provided, whereby heat transfer medium emerging from the outlet of the second heat exchanger can be completely supplied to the inlet of the first heat exchanger (see Figure 12, outlet of TFH 3 can be supplied entirely to inlet of TEG 2 via valving 7).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Juchymenko (US 2020/0308992) in view of Burk et al. (hereafter “Burk” – EP 1925806).

With regards to Claims 5 and 18:

Juchymenko does not explicitly disclose the first and second heat exchangers are arranged in a common housing, the connection of the outlet of the second heat exchanger with the inlet of the first heat exchanger is formed within the housing, and the housing has a first inlet for supplying heat transfer medium to the first heat exchanger, a second inlet for supplying heat transfer medium to the second heat exchanger and an outlet for discharging heat transfer medium from the first heat exchanger. Burk (Figures 3, 4a) teaches a similar system in which heat of exhaust (via heat exchanger 31) is transfer to a heat transfer medium (cooling water circuit 10), and then to an organic Rankine cycle working medium (circuit 9). In Burk, the two heat exchangers (21, 22) of Figure 3 can be instead formed into a single structural unit (2122) as shown in Figure 4a, with the merging point (45) shown in Figure 3 being located within the structural unit in Figure 4a (see English translation: “In contrast to FIG. 3, the preheating heat exchanger stage 21 and the second heat exchanger stage 22 are arranged in a structural unit 2122 or are in particular formed in one piece”). MPEP 2143C . 


Claims 8 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Juchymenko (US 2020/0308992) in view of Aumann et al. (hereafter “Aumann” – EP 3159506).

With regards to Claim 8:

While Juchymenko teaches an organic Rankine cycle, and an organic Rankine cycle inherently comprises the recited components, for the sake of compact prosecution, Juchymenko does not explicitly disclose the thermodynamic cycle device further comprises comprising an expansion machine, a generator, a condenser, and a feed pump, wherein the expansion machine generates mechanical energy from heat energy transferred to the working medium in the third and fourth heat exchangers to operate the generator coupled to the expansion machine for generating electrical energy, and wherein the condenser condenses working medium expanded in the expansion machine and the feed pump pumps the working medium. Aumann (Figure 3) teaches a similar system in which a heat transfer medium (cooling water 50) provides heat from exhaust gas to a heat exchanger (31) to heat a working fluid of an organic Rankine cycle (ORC device 30). Aumann teaches that the organic Rankine cycle comprises comprising an expansion machine (32), a generator (unlabeled “G” connected to turbine 32), a condenser (33), and a feed pump (unlabeled pump immediately upstream of heat exchanger 31 in Figure 2), wherein the expansion machine generates mechanical energy from heat energy transferred to the working medium in the heat exchangers to operate the generator coupled to the expansion machine for generating electrical energy (see English translation: “the drive system further comprises a generator with which the mechanical energy generated by the expansion device can be converted into electrical energy”), and wherein the condenser condenses working medium expanded in the expansion machine and the feed pump pumps the working medium (see English translation: “a condenser 33 for condensing the working medium expanded in the expansion device 32”). Given the teachings of Aumann, one of ordinary skill in the art would have found it obvious to interpret the Rankine cycle in Juchymenko as having the same components and to drive an electric generator using the mechanical energy harvested from eh exhaust heat in order to yield the predictable benefit of generating electricity.



The Juchymenko modification of Claim 8 does not explicitly teach the thermodynamic cycle device further comprises a cooling circuit with heat transfer medium for the condenser, a cooler for removing heat from the heat transfer medium and a second pump for pumping the heat transfer medium, and wherein the thermodynamic cycle device is bridged to remove heat from the heat transfer medium circuit via the cooler. Aumann (Figure 3) teaches the thermodynamic cycle device further comprises a cooling circuit (branch 53) with heat transfer medium for the condenser, a cooler (radiator 20) for removing heat from the heat transfer medium and a second pump (unlabeled pump immediately downstream of radiator 20) for pumping the heat transfer medium, and wherein the thermodynamic cycle device is bridged to remove heat from the heat transfer medium circuit via the cooler (see English translation: “the cooling device further comprises a condenser cooling fluid circuit 40 for removing heat from the condenser 33 of the thermodynamic cycle apparatus via the radiator 20”). In Figure 3, Aumann explicitly teaches the cooling circuit of the condenser and the cooling water circuit of the engine utilizing the same radiator for cooling. This reduces the number of components needed, relying on a sole radiator for both the cooling water circuit and the condenser circuit. Juchymenko also teaches a radiator (8, Figures 11 and 12). Given the teachings of Aumann, one of ordinary skill in the art would have found it obvious to modify the system of Juchymenko, as modified in the rejection of Claim 8, to add a condenser cooling circuit that is 

With regards to Claim 10:

The Juchymenko modification of Claim 9 teaches the first, second, third and fourth heat exchangers are arranged in a heat transfer medium circuit with a first pump (pump 9, Figures 11 and 12 of Juchymenko); and wherein, for bridging the thermodynamic cycle device in the heat transfer medium circuit, the thermodynamic cycle device comprises a branch with a second valve (valve 72 or 73, labeled in Figure 2 of Aumann but not Figure 3) for discharging heat transfer medium to be cooled to the cooler and a feed (branch 53, labeled in Figure 2 of Aumann but not Figure 3) for feeding heat transfer medium cooled in the cooler to the heat transfer medium circuit, and wherein the thermodynamic cycle device comprises a third valve (unlabeled valve in Figure 3 of Aumann, labeled as valve 71 and branch 52 in Figure 1 of Aumann) for blocking the cooling circuit is provided in the cooling circuit.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Juchymenko (US 2020/0308992) in view of Vosberg et al. (hereafter “Vosberg” – DE 102009014185).

With regards to Claim 20:

Juchymenko does not explicitly disclose a fifth heat exchanger for transferring heat from a cooling liquid of the thermodynamic cycle device to the working medium of the thermodynamic cycle device, the fifth heat exchanger being disposed upstream or downstream of the fourth heat exchanger with respect to the flow of the working medium. Vosberg (Figure 4) teaches a similar system comprising  a first heat exchanger (heat exchanger 31) for transferring heat from a heat flow (from exhaust/flue pipe 5) to a heat transfer medium (fluid of main circuit 30); a second heat exchanger (heat exchanger 31) for transferring heat from the heat flow to the heat transfer medium (as seen in Figure 4); a third heat exchanger (heat exchanger 35) for transferring heat from the heat transfer medium to a working medium (“organic fluid”, see English translation) of the thermodynamic cycle device and having a fourth heat exchanger (heat exchanger 45) for transferring heat from the heat transfer medium to the working medium. Vosberg also teaches a fifth heat exchanger (heat exchanger 15, Figure 4 of Vosberg) for transferring heat from a cooling liquid (fluid in circuit 10) of the thermodynamic cycle thermo-process device to the working medium of the thermodynamic cycle device, the fifth heat exchanger being disposed upstream or downstream of the fourth heat exchanger with respect to the flow of the working medium (as shown in Figure 4 of Vosberg, heat exchanger 15 is downstream of heat exchanger 45). Since the exhaust may still have additional .


Claims 1, 2, 6, 7, 12, 13, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vosberg et al. (hereafter “Vosberg” – DE 102009014185) in view of Kremp et al. (hereafter “Kremp” – DE 102007041944).

With regards to Claims 1 and 13:

Vosberg discloses a device (Figure 4) and method thereof for utilizing the waste heat of a thermo-process device comprising a combustion engine (gas turbine 1), the device comprising:

a first heat exchanger (heat exchanger 31) for transferring heat from a heat flow (from exhaust/flue pipe 5) of a thermo-process device comprising a combustion engine (gas turbine 1) to a heat transfer medium (fluid of main circuit 30);

a second heat exchanger (heat exchanger 31) for transferring heat from the heat flow to the heat transfer medium (as seen in Figure 4), the second heat exchanger being arranged downstream of the first heat exchanger with respect to the heat flow (as seen in Figure 4);

a thermodynamic cycle device comprising an organic Rankine cycle device (50, see English translation: “a working medium circuit 50 which is operated as an Organic Rankine cycle”) having a third heat exchanger (heat exchanger 35) for transferring heat from the heat transfer medium to a working medium (“organic fluid”, see English translation) of the thermodynamic cycle device and having a fourth heat exchanger (heat exchanger 45) for transferring heat from the heat transfer medium to the working medium, the fourth heat exchanger being arranged upstream of the third heat exchanger with respect to the flow of the working medium (as seen in Figure 4); and

wherein heat transfer medium cooled in the third heat exchanger can be supplied at least partially to the first heat exchanger for heating and wherein heat transfer medium cooled in the fourth heat exchanger can be supplied at least partially to the second heat exchanger for heating (as shown in Figure 4); and wherein the device is configured to control the mass flow of the heat transfer medium flowing through the second or fourth heat exchanger (via valves 80, 82, see English translation: “By the mass flow control elements 80 in the evaporator circuit 10 and the preheating unit 20 , in particular the main circuit 30 and the bypass circuit 40 , It is possible that the mass flows in the individual circuits are adjustable differently. This allows the heat transfer between the flue gas line 5 and the 

Vosberg does not explicitly disclose that the thermos-process device is an internal combustion engine, instead appearing to disclose a gas turbine, i.e. an external combustion engine. However, internal combustion engines are known to be used as heat sources in similar systems. Kremp (Figure 1) teaches an internal combustion engine (1) supplying its exhaust heat (via exhaust line 18) to a heat transfer medium circuit (20) that then supplies its heat to an organic Rankine cycle (11). MPEP 2143(b) teaches it is obvious to substitute known elements for one another in order to yield predictable results. In this case, both internal combustion engines and external combustion engines are known to be used as heat sources for an intermediary heat transfer medium then ultimately to an ORC. It would have been obvious to one of ordinary skill in the art to modify the system of Vosberg by using an internal combustion engine instead of an external combustion engine in order to similarly provide this heat to an ORC to generate mechanical energy via the expander in the ORC and electrical energy via the generator in the ORC of Vosberg.  

With regards to Claims 2 and 14:

a first pump (pump 81 immediately upstream of heat exchanger 31, Figure 4 of Vosberg) and a second pump (other pump 81 immediately upstream of heat exchanger 45, Figure 4 of Vosberg), wherein the first and the third heat exchanger are arranged in a first heat transfer medium circuit (circuit 30, Figure 4 of Vosberg) with the first pump, the second and the fourth heat exchanger are arranged in a second heat transfer medium circuit (circuit 40, Figure 4 of Vosberg) with the second pump, and wherein the mass flow of the heat transfer medium flowing through the second heat exchanger in the second heat transfer medium circuit is controllable using a bypass line (bypass lines 43a, 43b, Figure 4 of Vosberg) for at least partially bridging the second heat exchanger and a valve (valves 80, 82, Figure 4 of Vosberg) for adjusting the bridging portion of the mass flow.

With regards to Claim 6:

The Vosberg modification of Claim 1 teaches the first pump is arranged between an outlet for heat transfer medium of the third heat exchanger and an inlet for heat transfer medium of the first heat exchanger, and a branch (bypass line 43a, Figure 4 of Vosberg) for heat transfer medium to the fourth heat exchanger is provided downstream of the first pump (as shown in Figure 4 of Vosberg, pump 81 immediately upstream of heat exchanger 31 is between an outlet of heat exchanger 35 and an inlet or heat exchanger 31, and bypass branch 43a is 

With regards to Claim 7:

The Vosberg modification of Claim 1 teaches the device comprises a third pump (other pump 81 immediately upstream of heat exchanger 45, Figure 4 of Vosberg) between the branch and an inlet of the fourth heat exchanger (heat exchanger 45, Figure 4 of Vosberg). 

With regards to Claims 12 and 19:

The Vosberg modification of Claims 1 and 13 teaches a fifth heat exchanger (heat exchanger 15, Figure 4 of Vosberg) for transferring heat from a cooling liquid (fluid in circuit 10) of the thermodynamic cycle thermo-process device to the working medium of the thermodynamic cycle device, the fifth heat exchanger being disposed upstream or downstream of the fourth heat exchanger with respect to the flow of the working medium (as shown in Figure 4 of Vosberg, heat exchanger 15 is downstream of heat exchanger 45). 



Allowable Subject Matter

Claims 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

Check valves and control valves between supply and discharge points of a coolant circuit are known in the art (see Richter reference below). However, in the context of Claim 11 and its dependency, as well as in the context of the references relied on above, it would not have been obvious to incorporate such a valving arrangement without improper hindsight reasoning. 


Additional References

Please see attached PTO-892 form for additional references which are made of record but not relied upon for the current grounds of rejection. 

Richter et al. (WO 2018050408) – see Figure 2, check valve 41 in between a supply and discharge point of a heat transfer medium circuit and a cooling circuit. 

Schwarz (DE 10201011737) – see Figure 2, exhaust gas being used via heat exchanger 30 to transfer thermal energy to Rankine cycle 1 via heat transfer circuit including multiple valves and bypasses. 

Eckert (DE 102011009280) – see Figure 1, exhaust gas being used via heat exchangers 10, 11 to transfer thermal energy to Rankine cycle 9 via heat transfer circuit including multiple valves and bypasses.

Zhou (US 20160214465) – see Figure 1, heat exchangers 74, 76 providing thermal energy from exhaust of ICE to organic Rankine cycle. 

Dai et al. (CN108561241) – see Figure 1, first and second heat exchanger 1, 2, third and fourth heat exchangers 4, 5, with heat transfer medium circuit and organic Rankine cycle. 

Adachi (EP3418524) – see Figure 6, first and second heat exchanger 11a, 11b, third and fourth heat exchangers 19a, 13a with heat transfer medium circuit and organic Rankine cycle. 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Friday, September 17, 2021